DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this instant application of 17/570,785 filed on 01/07/2022.
Information Disclosure Statment
The Information Disclosure Statements dated 01/07/2022, 04/08/2022 and 09/09/2022 are acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the patented application number US11,245,268.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a battery system configured for electrically powering an end device and comprising a communication interface circuit configured to interface to a communication channel/area network; a controller comprising at least one processor; and memory storing controller instructions that, when executed by the at least one processor, cause the controller to: operate the battery pack in a first mode. The patented application anticipates the instant application claimed.
Claim 1 of instant application 17/570,785
Claim 1 of patent’d application US11,245,268
A system comprising two or more battery packs, wherein the two or more battery packs are configured to electrically power one or more end devices, and wherein each battery pack of the two or more battery packs comprises: a communication interface circuit configured to interface to a communication channel; a controller comprising at least one processor; and memory storing controller instructions that, when executed by the at least one processor, cause the controller to: operate the battery pack in a first mode, wherein communication from the battery pack and over the communication channel is disabled while the battery pack operates in the first mode; while the battery pack is operating in the first mode, receive a first signal configured to cause the battery pack to enable communication over the communication channel; based on the first signal, enable communication from the battery pack and over the network bus; receive, via the communication interface circuit and over the communication channel, a second signal configured to cause the battery pack to operate in a second mode; configure the battery pack to operate in the second mode; operate the battery pack in the second mode, wherein communication from the battery pack and over the communication channel is enabled while the battery pack operates in the second mode; and while the battery pack is operating in the second mode, send, via the communication interface circuit and over the communication channel, one or more messages that include data associated with the battery pack.
A battery pack configured to electrically power an end device, the battery pack comprising: a communication interface circuit configured to interface to a controller area network (CAN) bus; a controller comprising at least one processor; and memory storing controller instructions that, when executed by the at least one processor, cause the controller to: operate the battery pack in a first mode, wherein communication from the battery pack and over the CAN bus is disabled while the battery pack operates in the first mode; while the battery pack is operating in the first mode, receive a first signal configured to cause the battery pack to enable communication over the CAN bus; based on the first signal, enable communication from the battery pack and over the CAN bus; receive, via the communication interface circuit and over the CAN bus, a second signal configured to cause the battery pack to operate in a second mode; configure the battery pack to operate in the second mode; operate the battery pack in the second mode, wherein communication from the battery pack and over the CAN bus is enabled while the battery pack operates in the second mode; and while the battery pack is operating in the second mode, send, via the communication interface circuit and over the CAN bus, one or more messages that include data associated with the battery pack.


Claims 2-9 are dependent on rejected claim 1 above, hence rejected, at least, for their dependency on rejected claim 1 above.
	Claim 10 of the instant application is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the patented application number US11,245,268.  
	 Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim : both claim a battery system configured for electrically powering an end device and comprising a communication interface circuit configured to interface to a communication channel/area network; a controller comprising at least one processor; and memory storing controller instructions that, when executed by the at least one processor, cause the controller to: operate the battery pack in a first mode. The patented application anticipates the instant application claimed battery pack is operating as described in the below mentioned claims comparison table.
Claim 10 of instant application 17/570,785
Claim 1 of patent’d application US11,245,268
Claim 10:  One or more non-transitory computer-readable media storing instructions that, when executed, cause a battery pack to: operate in a first mode, wherein the battery pack is to electrically power an end device, wherein the battery pack comprises a communication interface circuit configured to interface to a communication channel, and wherein communication from the battery pack and over the communication channel is disabled while the battery pack is operating in the first mode; while the battery pack is operating in the first mode, receive a first signal configured to cause the battery pack to enable communication from the battery pack and over the communication channel; based on the first signal, enable communication from the battery pack and over the communication channel; receive, via the communication interface circuit and over the communication channel, a second signal configured to cause the battery pack to operate in a second mode; operate in the second mode, wherein communication from the battery pack and over the communication channel is enabled while the battery pack operates in the second mode; and while the battery pack is operating in the second mode, send, via the communication interface circuit and over the communication channel, one or more messages that include data associated with the battery pack.
  A battery pack configured to electrically power an end device, the battery pack comprising: a communication interface circuit configured to interface to a controller area network (CAN) bus; a controller comprising at least one processor; and memory storing controller instructions that, when executed by the at least one processor, cause the controller to: operate the battery pack in a first mode, wherein communication from the battery pack and over the CAN bus is disabled while the battery pack operates in the first mode; while the battery pack is operating in the first mode, receive a first signal configured to cause the battery pack to enable communication over the CAN bus; based on the first signal, enable communication from the battery pack and over the CAN bus; receive, via the communication interface circuit and over the CAN bus, a second signal configured to cause the battery pack to operate in a second mode; configure the battery pack to operate in the second mode; operate the battery pack in the second mode, wherein communication from the battery pack and over the CAN bus is enabled while the battery pack operates in the second mode; and while the battery pack is operating in the second mode, send, via the communication interface circuit and over the CAN bus, one or more messages that include data associated with the battery pack.


 Claims 11-18 are dependent on rejected claim 1 above, hence rejected, at least, for their dependency on rejected claim 10 above.
The apparatus claim 19 is also rejected on the ground of non-statutory double patenting since it has similar claim limitations as claim 10 above. Claim 20 is rejected, at least, for its dependency on rejected claim 19 above.
Contact Information
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859